DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant’s arguments and amendments have been carefully considered but the arguments are not persuasive and the amendments do not put the application in condition for allowance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 and 6-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Mar (US 10,477,415) in view of LXN 500 LTE Ultraportable Backpack Overview (NPL #3 in the IDS of 8/10/2021) and further in view of Muesse (US 9,711,859).
Regarding claim 1, Mar discloses A communications backpack comprising (refer primarily to figs. 2, 4 and 5): a backpack (see fig. 2 and col. 2 line 5); a Radio Area Network (RAN) device (system 50 which includes module 52 which establishes a standalone cellular network using radio signals) in mechanical communication with the backpack (note: all of the components of the system are ‘in mechanical communication with the backpack’ as the components of the system are housed in portable enclosure 32 which is integrated with and/or attached to the backpack; see also col. 5 ll. 4-10 and ll. 18-25 and ll. 35-45); a mini-server (this reads on either 83 or 84 seen in fig. 5) in mechanical communication with the backpack and in electrical communication with the RAN device, wherein the communications backpack provides a coverage area of up to The range of the cellular network may be up to approximately 3 km for particular embodiments”).
Regarding the limitation “at least one hot swappable battery in mechanical communication with the backpack and in electrical communication with the RAN device and the mini-server”, Mar discloses that the system preferably has a battery power system so connected which includes two batteries so that the system can operate without interruption when the primary battery is removed (see col. 13 ll. 33-39), but Mar does not explicitly teach this arrangement to be “hot swappable” as claimed.  However, LXN discloses a communications backpack and clearly and explicitly discloses the backpack to rely on “2 hot swappable batteries” (see p. 4 of 5).  It would have been obvious to use “hot swappable” batteries as disclosed by LXN in conjunction with Mar’s system to enable a depleted battery to be replaced without interrupting or having to shut down the functions of the communication system.
Regarding the limitation “at least one antenna, wherein the at least one antenna is stored in a first position alongside the backpack and is movable to a second position where the antenna is coupled to the backpack and in electrical communication with the RAN device”, Mar discloses an antenna coupled to the backpack (the antenna is unlabeled in fig. 2) and in electrical communication with the RAN device (see also col. 6 ll. 51-55 and col. 13 ll. 43-55), but Mar does not disclose the antenna is stored in a first position alongside the backpack and is movable to a second position.
 However, Muesse shows in figs. 24 and 25 a communication antenna which is stored in a first position alongside the backpack (fig. 24) and is movable to a second 
Regarding claim 2, the combination of Mar et al, the LXN 500 LTE Ultraportable Backpack Overview cited above and Muesse teaches at least one handset in communication with the RAN (See Mar et al,  column 12:lines 1-2).
Regarding claim 3, the combination of Mar et al, the LXN 500 LTE Ultraportable Backpack Overview cited above and Muesse teaches the communication backpack further comprising multiple Radio Frequency (RF) outputs (See Mar et al, column 13: lines 48-50).
Regarding claim 4, the combination of Mar et al, the LXN 500 LTE Ultraportable Backpack Overview cited above and Muesse teaches wherein the RAN comprises any G technology (See Mar et al, column 7: lines 34-37).
Regarding claim 8, the combination of Mar et al, the LXN 500 LTE Ultraportable Backpack Overview cited above and Muesse teaches the communications backpack .
Claims 6 and 7  are rejected under 35 U.S.C. 103 as being unpatentable over Mar (US 10,477,415) in view of LXN 500 LTE Ultraportable Backpack Overview (NPL #3 in the IDS of 8/10/2021), in view of Muesse (US 9,711,859) and further in view of Grafagnino et al (US 2014/0323137).
Regarding claims 6 and 7, the combination of Mar et al, the LXN 500 LTE Ultraportable Backpack Overview cited above and Muesse teaches the essential features of the claimed invention, as set forth above, except for the communications backpack having multiple backhaul, wherein the backhaul uses one or more of LTE, Ethernet, satellite and mesh. Grafagnino et al teach a mobile cellular network backhaul system, the system comprising multiple backhaul (See paragraph [0054]), wherein a backhaul uses satellite (See paragraphs [0023], [0084]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the backhaul teachings of Grafagnino et al into the combination Mar et al, the LXN 500 LTE overview and Muesse to realize a communication system having improved performance and reliability because that would help to increase the network coverage area (See paragraph [0025]).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mar (US 10,477,415) in view of LXN 500 LTE Ultraportable Backpack Overview (NPL #3 in the IDS of 8/10/2021), in view of Muesse (US 9,711,859), in view of Grafagnino et al (US .
Regarding claim 9, the combination of Mar et al, the LXN 500 LTE Ultraportable Backpack Overview cited above and Muesse teaches the essential features of the claimed invention, as set forth above, except for the antenna comprising a single multifunction antenna.  However, as evidenced by DRDO, the benefits of using a multifunction antenna are well known in the art.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate a multi-function antenna in the above-mentioned combination because that would reduce the weight and mounting space occupied by the antenna (See page 1: lines 20-21).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Mar (US 10,477,415) in view of LXN 500 LTE Ultraportable Backpack Overview (NPL #3 in the IDS of 8/10/2021), in view of Muesse (US 9,711,859), in view of Grafagnino et al (US 2014/0323137), in view of Director General, Defence Research and Development Organization (DRDO) (WO 2018/073701 A1) and further in view of Grondzik (US 2009/0268650).
Regarding claim 10, the above combination of claim 9 teaches the essential features of the claimed invention, as set forth above, except for the antenna comprising a panel antenna.  However, this limitation is obvious because, as evidenced by Grondzik, the benefits of using a panel antenna are well known in the art.  Grondzik teaches a wireless system that includes a panel antenna to enhance the strength and .
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Mar (US 10,477,415) in view of LXN 500 LTE Ultraportable Backpack Overview (NPL #3 in the IDS of 8/10/2021) and further in view of Muesse (US 9,711,859).
Regarding claim 11, the combination of Mar et al, the LXN 500 LTE Ultraportable Backpack Overview cited above and Muesse teaches the essential features of the claimed invention, as set forth above, except for the antenna comprising a single pole antenna.  However, this limitation is obvious because the implementation of a particular antenna type is a design choice dictated by a target application.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mar (US 10,477,415) in view of LXN 500 LTE Ultraportable Backpack Overview (NPL #3 in the IDS of 8/10/2021), in view of Muesse (US 9,711,859) and further in view of Chiang (US 2017/0310925).
Regarding claim 12, the combination of Mar et al, the LXN 500 LTE Ultraportable Backpack Overview cited above and Muesse teaches the essential features of the claimed invention, as set forth above, except for a radio transparent panel disposed above the antenna.  However, as evidenced by Chiang, the benefits of using a radio transparent panel above an antenna is well known in the art (See paragraph [0026]).  .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH J LAUTURE/Primary Examiner, Art Unit 2845